DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 01/19/22 is acknowledged and has been entered.  Claims 1, 4-5, 8 and 12 have been amended.  Claims 3, 7, 11 and 13-19 were previously cancelled.  New claims 27-30 have been added.  Accordingly, claims 1-2, 4-6, 8-10, 12 and 20-30 are pending and under examination. 

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27, line 1 the recitation “said imidazole or imidazole or” should be --said imidazole or--.  It appears that “or imidazole” was recited twice by accident. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28, line 1 the recitation “said imidazole or imidazole or” should be --said imidazole or--.  It appears that “or imidazole” was recited twice by accident. Appropriate correction is required.
29 is objected to because of the following informalities:  Claim 29, line 1 the recitation “said imidazole or imidazole or” should be --said imidazole or--.  It appears that “or imidazole” was recited twice by accident. Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30, line 1 the recitation “said imidazole or imidazole or” should be --said imidazole or--.  It appears that “or imidazole” was recited twice by accident. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 20-22, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth (US 4,600,698).
Toth discloses a latex agglutination method for detecting and determining immunologically active substances which are present in a bodily fluid (e.g. abstract, col 
With respect to the recitation “for reducing a measurement error caused by a blood sample” as recited in the preamble of claim 1.  This recitation occurs in the preamble of the claim and thus has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Also, in the instant case, Toth teaches methods steps, latex particles, and imidazole .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 9-10, 12, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Chen et al (US 4,988,630) or Melamies et al (J. Clin. Chm. Clin. Biochem. Vol 25, 1987, pages 173-176).
           See above for the teachings of Toth.
            Toth differs from the instant invention in failing to specifically teach measuring the agglutination reaction.
            Chen et al teaches that it is known and conventional in the art to measure agglutination reactions involving latex particles and antigen-antibody reactions to provide a quantitative determination of the concentration (e.g. col 1, lines 5-49, col 3, lines 1-17).
            Melamies et al shows that it is known and conventional in the art to quantitatively determine a serum analyte in a sample by using latex agglutination immunoassays (e.g. pgs 173175-176).
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate measurement and quantitative determination of the latex agglutination such as taught by Chen et al or . 

Response to Arguments
Applicant's arguments filed 01/19/22 have been fully considered but they are not persuasive.  
102 Rejections:
The applicant argues that the additive compounds described by Toth do not comprise imidazole compounds. The additive compounds described by Toth have the following structure:  

    PNG
    media_image1.png
    207
    360
    media_image1.png
    Greyscale

But these compounds are not imidazole compounds since the ring structure is not an imidazole. Imidazole compounds are characterized by the presence of two nitrogen atoms in a ring structure represented by the following formula:

    PNG
    media_image2.png
    166
    189
    media_image2.png
    Greyscale

Thus, Applicants submit that the Examiner’s rejection for anticipation is incorrect and should be withdrawn on this basis alone.
           This argument is not found persuasive because the Examiner has not relied upon the compounds disclosed in col 1 of Toth but rather has relied upon the specific disclosure in col 2, lines 48-63 that the buffer solution can be contain imidazole.  Further, it is noted that the instant claims allow imidazole, derivatives thereof and salts thereof.  Also, the instant claims utilize comprising language and allow for other components, compounds and reagents with the imidazole.  Thus, for the reasons stated above and in the previous office action Toth does teach imidazole as currently claimed.
           Applicant further argues  that the 0.2 molar imidazole buffer solution used in Example 1(b) of Toth is diluted 4-fold upon measurement of an agglutination reaction (i.e., diluted to 50 mM) and accordingly, Toth does not anticipate the present invention in which measurement of agglutination is carried out int the presence of 52.5 to 375mM imidazole or imidazole derivative or a salt thereof.
            This argument is not found persuasive because the applicant is not considering all disclosures and instead is only considering a preferred embodiment.  Toth discloses that the concentration of imidazole is 0.1 to 0.3 molar ( 0.1 – 0.3 molar is equal to 100 mM – 300 mM, the100 mM – 300 mM falls within the recited range of 52.5 mM – 375 In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).  For instance, Toth specifically teaches the imidazole could be 0.3 molar (300 mM) and when utilized in the embodiment referred to by the applicant above arguing that 0.2 M would be diluted 4 fold upon measurement and be 50 mM.  The embodiment taught by Toth teaching the 0.3 M (300 mM) when diluted 4 fold upon measurement would be 75 mM which specifically falls within the 52.5 mM and 375 mM as currently recited.  Thus, when considering this specific disclosure Toth reads on the instantly recited claims. Therefore, for the reasons stated supra the rejection of Toth as 102 art is maintained.

            103 Rejections:
            Applicant argues that Chen and Melamies refrences cited by the Examiner are relied upon merely for the specific disclosure of measuring the agglutination reaction.   But one skilled in the art would not even be motived to combine the disclosures of Toth and Chen, because Toth soles describes the addition of compounds depicted in general formula I (i.e. pyrrolidone or lactone) not imidazole or its derivatives in a latex agglutination assay.
             This argument is not found persuasive because although Toth does described the addition of a compound such as pyrrolidone or lactone.  The instant claims utilize comprising language (open language) which allows for other reagents and components within the assay and Toth clearly teaches that the assay even though it may contain a 
            Applicant further argues the reduction of a measurement error, as claimed in the present invention, caused by a blood sample in a latex agglutination immunoassay would be completely unexpected and is not suggested by the cited references.
            This argument is not found persuasive because the Toth reference teaches method steps and reagents consonant to the instantly recited claims and therefore it would naturally flow that there would be a reduction of measurement error in the latex agglutination immunoassay of Toth.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App. & Inter. 1985).  Further, as stated supra and in the previous office action the recitation “for reducing a measurement error caused by a blood sample” as recited in the preamble of claim 1.  This recitation occurs in the preamble of the claim and thus has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/GARY COUNTS/           Primary Examiner, Art Unit 1641